Name: Council Regulation (EC, ECSC, Euratom) No 183/1999 of 25 January 1999 amending Regulation (EC, Euratom, ECSC) No 840/95 amending Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the members of the Court of Auditors
 Type: Regulation
 Subject Matter: social protection;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 28.1.1999 EN Official Journal of the European Communities L 21/1 COUNCIL REGULATION (EC, ECSC, EURATOM) No 183/1999 of 25 January 1999 amending Regulation (EC, Euratom, ECSC) No 840/95 amending Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the members of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 188b(8) thereof, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 45b(8) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b(8) thereof, Whereas it is for the Council to determine the salaries, allowances and pensions of the President and members of the Court of Auditors; Whereas Regulation (EC, Euratom, ECSC) No 840/95 (1) amended the provisions of Regulation (EEC, Euratom, ECSC) No 2290/77 (2) relating to salaries and transitional termination-of-service allowances and provided in Article 2 that pensions acquired on its date of entry into force were not being altered by it; Whereas the Court of First Instance, in its Judgment of 30 September 1998 in Case T-121/97, established that Article 2 of the above Regulation was unlawful and, consequently, Regulation (EC, Euratom, ECSC) No 840/ 95 should be amended in order to remedy that unlawful situation, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC, Euratom, ECSC) No 840/95 is hereby amended as follows. Article 2 shall be replaced by the following: Article 2 Pensions acquired before 1 November 1993 shall not be altered by this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1999. For the Council The President J. FISCHER (1) OJ L 85, 19. 4. 1995, p. 10. (2) OJ L 268, 20. 10. 1977, p. 1. Regulation as last amended by Regulation (EC, Euratom, ECSC) No 840/95.